     Case 2:20-cv-01557-WBS-AC Document 38 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE WELLS,                                       No. 2:20-cv-1557 WBS AC P
12                        Plaintiff,
13            v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. ECF No. 37 at 1-2. In addition, plaintiff asks that a number of new

19   defendants be added to his complaint. See id. at 3. For the reasons stated below the requests will

20   be denied.

21      I.         MOTION TO APPOINT COUNSEL

22           In support of the motion to appoint counsel, plaintiff states that he is an EOP mental

23   health patient. He also states that he is a part of the developmental disability program. See ECF

24   No. 37 at 1.

25           The United States Supreme Court has ruled that district courts lack authority to require

26   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

27   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

28   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
                                                         1
     Case 2:20-cv-01557-WBS-AC Document 38 Filed 04/06/21 Page 2 of 3


 1   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
 2                 The test for exceptional circumstances requires the court to evaluate the plaintiff’s
 3   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in
 4   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
 5   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 6   common to most prisoners, such as lack of legal education and limited law library access, do not
 7   establish exceptional circumstances that would warrant a request for voluntary assistance of
 8   counsel.
 9                 To date, plaintiff has adequately managed his case as a pro se litigant. He has filed a
10   complaint and a first amended complaint on his own, as well as multiple motions for injunctive
11   relief, a motion for the appointment of counsel, and motions for a change of venue. See ECF
12   Nos. 8, 10, 15, 20, 26, 28, 30, 31, 32. For this reason, the court does not find the required
13   exceptional circumstances.
14           II.      REQUEST TO ADD DEFENDANTS TO COMPLAINT
15                 With respect to plaintiff’s request to add additional defendants to this action, plaintiff
16   simply provides a long list of names of individuals he would like to add. See ECF No. 37 at 3.
17   He makes broad sweeping statements that these defendants are guilty of retaliation, future
18   retaliation, harassment, chilling his right to appeal and the like. See id. at 3. Plaintiff makes no
19   effort to provide specific facts and link them to each of the named individuals.
20                 A complaint must set forth specific facts with respect to each defendant’s role in an
21   alleged constitutional deprivation. See generally Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.
22   1988). Vague and conclusory allegations concerning the involvement of official personnel in
23   civil rights violations are not sufficient. See Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.
24   1982). Furthermore, in order to add additional defendants to this action, plaintiff would need to
25   do so in an amended complaint that is separate from the instant appointment of counsel request.
26   ////
27   /////
28   ////
                                                               2
     Case 2:20-cv-01557-WBS-AC Document 38 Filed 04/06/21 Page 3 of 3


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 2   counsel and to add defendants, ECF No. 37, is DENIED.
 3   DATED: April 6, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
